Appeal by the defendant from a judgment of the County Court, Suffolk County (Sherman, J.), rendered January 4, 1991, convicting him of attempted rob*245bery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
While the defendant purports to challenge for the first time on appeal both the knowing and voluntary nature of his plea of guilty as well as the legal sufficiency of his allocution of the facts of the crime, these issues have not been preserved for appellate review (see, People v Pellegrino, 60 NY2d 636; People v McVay, 148 AD2d 474; see also, People v Claudio, 64 NY2d 858, 859). In any event, upon our review of the minutes of the plea proceeding, we find that the defendant’s plea was knowing and voluntary and that the allocution was factually sufficient (see, People v Lopez, 71 NY2d 662, 666). Bracken, J. P., Sullivan, Harwood, Rosenblatt and Copertino, JJ., concur.